Hooker, J.
I concur in the opinion of Mr. Justice Blair, upon all points but one. In my opinion the court should have given defendant’s request numbered 27, and that he should not have said to. the jury that “ the fact that he [claimant] has brought suit against the insurance company, which suit is pending, is not a matter for your consideration in arriving at a verdict in this case.” It is highly improbable, however, that the result was any different than it would have been had the request been given, and the language quoted omitted.
I therefore concur in affirming the judgment.